Judgment — Manifest error. The judgment on which the plaintiff declares, as the foundation of his action, was recovered *288at Milford, qut of said city; to which, the defendant might, plead, that there was no such record; and the plaintiff must prove his judgment and execution, as well as the commitment and escape, in order to recover against the gaoler; and although, the commitment and the escape were in the city; yet these would not furnish a cause of action -without a legal judgment and execution; any more than the nondelivery of twenty hogsheads of rum, which the defendant bound himself by bond executed out of the city, to deliver within the city. See the case of Cornwell v. Hosmer, adjudged at Middletown this-circuit. Also, the next case Austin v. Sheriff Fitch.